Citation Nr: 0125449	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 until August 
1952 and from March 1953 until July 1969.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from an 
October 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which 
denied the benefit sought on appeal.  A hearing before the 
undersigned was conducted in August 2001.

REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  As explained below, the 
Board finds that further development is necessary in order to 
afford the veteran every consideration with respect to the 
present appeal.

The veteran essentially indicated at the August 2001 hearing 
before a Member of the Board that his service-connected 
hearing loss had worsened since his last VA examination, 
which was conducted in March 1999.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995).  Under these circumstances, 
the veteran should be afforded a VA examination for the 
purpose of determining the current severity of the service-
connected disability on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).    

Additionally, the Board here observes that during the 
pendency of this appeal, VA issued new regulations for 
evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following actions:

1.   The veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss disability.  All 
necessary tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.

2.  The RO should then review the 
expanded record and determine whether a 
compensable rating for the veteran's 
service-connected bilateral hearing loss 
disability is warranted.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




